— Motion to vacate automatic stay denied as unnecessary; cross motion to vacate dismissal granted on condition that appeal is perfected on or before October 28, 1991. Memorandum: The motion to vacate the automatic stay is unnecessary because the stay was terminated when the appeal was deemed abandoned and dismissed. Our vacating of the abandonment and dismissal does not reinstate the automatic stay. If appellants desire a stay, they should move therefor. Present — Callahan, A. P. J., Doerr, Denman, Boomer and Green, JJ. (Order entered Sept. 26, 1991.)